DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 1/19/2021, in which claims 1-12 are currently pending. The application is a continuation of 16675205, filed 11/05/2019 ,now U.S. Patent #10895531. Application 16675205 is a continuation of 15727398, filed 10/06/2017, now U.S. Patent #10466173.

Specification

2- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
3- The drawings were received on 07/05/2021. These drawings are acceptable.


    PNG
    media_image1.png
    370
    432
    media_image1.png
    Greyscale


Annotated Fig. 6


Claim Rejections - 35 USC § 103
4- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5- Claims 1-5 and 7-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Trainoff (PGPUB No. 2010/0315637) over Furuhata et al. (PGPUB 20090304474).
In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to claims 1, 3-5 and 7, 9-11, Trainoff teaches an optical flow cell assembly and its method of use (Abstract and Fig. 6) comprising: a transparent flow cell (¶ 41 and claim 5; cell 18); a read head configured to contain the flow cell comprising an outlet port (module 19/20 and bottom plate 21 closing on cell 18, and containing output port in middle of screw 31), a beam generating light source aligned to emit a beam of light along an axis of the read head (¶ 25 and claim 16; a laser beam is emitted and aligned along the direction 28-26); an inlet port assembly configured to apply downward pressure onto the flow cell, wherein the inlet port assembly comprises an inlet port (module 20 and bottom plate 21 closing on cell 18, and containing ports in middle of screw 31); and wherein the read head is configured to be directly registered to the flow cell, thereby aligning the flow cell to the read head (Fig. 6; flow cell 18 is aligned and inserted, i.e. registered, between the two parts of manifold 19/20, due to the use of seals 24 and with plate 21. As to the flow direction, see ¶ 41), wherein the read head further comprises a read head cavity comprising vertical flat faces configured to contact vertical surfaces of the flow cell (see vertical surfaces indicated by arrows in the attached annotated Fig. 6); (claims 3 and 9) wherein the vertical flat faces of the read head cavity comprise two vertical flat faces, wherein the vertical surfaces of the flow cell comprise two vertical surfaces (see annotated Fig. 6). 
Trainoff does not teach expressly the read head comprising at least one ball plunger configured to drive the vertical surfaces of the flow cell into contact with the vertical flat faces of the read head cavity; (claims 3 and 9) wherein the at least one ball plunger comprises two ball plungers configured to drive the two vertical surfaces of the flow cell into contact with the two vertical flat faces of the read head cavity; (claims 4 and 10) wherein each of the two ball plungers are placed opposite from a respective vertical flat face among the two vertical flat faces; (claims 5 and 11) wherein the each of the two ball plungers are placed 45 degrees from the axis.   
However, in a various fields that need mechanical systems where different modules need to be in contact, ball plungers are used (see the attached references). For ex., Furuhata teaches using ball plunger 255 to bring spindle surface 212 and tool end surface 104 in firm contact (Fig. 7, ¶ 58 for ex.). Using multiple ball plungers would be obvious as a mere duplication of the claimed element with expected results of tightening the read head and the flow cell, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, the 45 degrees configuration is found to be obvious as a mere routine skill Since it has been held that where thegeneral condition of a claim are disclosed in the prior art, discovering the optimum orworking ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Trainoff in view of Furuhata’s suggestions so that the read head comprising at least one ball plunger configured to drive the vertical surfaces of the flow cell into contact with the vertical flat faces of the read head cavity; and wherein the at least one ball plunger comprises two ball plungers configured to drive the two vertical surfaces of the flow cell into contact with the two vertical flat faces of the read head cavity; wherein each of the two ball plungers are placed opposite from a respective vertical flat face among the two vertical flat faces; wherein the each of the two ball plungers are placed 45 degrees from the axis, with the advantage, taught by Furuhata, of effectively bringing two surfaces in firm contact, especially when sensitive optical measurements are in progress. 

As to claims 2 and 8, the combination of Trainoff and Furuhata teaches the optical flow cell assembly of claim 1.
Moreover, Trainoff teaches wherein the inlet port assembly comprises an inlet path coupled to an outlet of the inlet port, and wherein an inlet of the outlet port is coupled to an outlet path, wherein the inlet path and the outlet path are configured to direct a flow of a liquid sample from the inlet port through the flow cell and out of the outlet port (Fig. 6, Abstract, ¶ 41).  

6- Claims 6, 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Trainoff and Furuhata in view of Lockard et al. (US Patent 3774015).

As to claims 6 and 12, the combination of Trainoff and Furuhata teaches the optical flow cell assembly of claim 3.
The combination does not teach wherein the beam generating light source is placed within a V shaped section of the read head cavity, wherein the V shaped section is defined by the two vertical flat faces.
However, in a similar field of optical readers, Lockard teaches an optical reader (Figs. and Abstract) using a light source 102 aligned in a V shape section of read head 38 through aperture 100 (Fig. 3 and Col. 5 ll. 26-44 for ex.), the V shape section can be seen as formed by two horizontal flat faces if Fig. 3 is rotated by 90 degrees.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Trainoff and Furuhata in view of Lockard’s suggestions so that the beam generating light source is placed within a V shaped section of the read head cavity, wherein the V shaped section is defined by the two vertical flat faces, with the advantage, taught by Furuhata, of effectively aligning the light source and its emitted light path through the read head and flow cell.


Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, for possibly overcoming the prior art used and cited, before filing a new reconsideration request.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886